WR-83,689-01
                                                  COURT OF CRIMINAL APPEALS
                                                                   AUSTIN, TEXAS
                                                  Transmitted 8/18/2015 2:07:24 PM
                                                    Accepted 8/18/2015 2:16:55 PM
             NO. WR-83,689-01                                       ABEL ACOSTA
                                                                            CLERK

                                                    RECEIVED
                                             COURT OF CRIMINAL APPEALS
                                                    8/18/2015
                                               ABEL ACOSTA, CLERK




 AT THE COURT OF CRIMINAL APPEALS
              TEXAS


            In Re Karl Schonwalder




   Original Proceeding and Emergency Relief
From the 397th District Court of Grayson County




        EMERGENCY PETITION TO
   HEAR WRIT OF HABEAS CORPUS AND
  TO STAY LOWER COURT PROCEEDINGS




                                               Karl Schonwalder
                                                    2119 56th St
                                            Lubbock, Tex [79412]
                                                   806-438-1976
                                                  Unrepresented
 1          To the Honorable Judges of the Court of Criminal Appeals, for Texas.

 2                                                        I.

 3          Karl Schonwalder, is the defendant in error, in a criminal action brought on April 15, 2015, in the

 4   397th District Court of Grayson County, entitled the State of Texas, Plaintiff v Karl Schonwalder,

 5   Defendant, Cause No. 065584. This action was predicated upon an unlawful administrative procedure, a

 6   copy is which is not attached because Defendant in Error has not received any process at this time, and no

 7   probable cause affidavit is available in the subsequent corresponding, unlawful, criminal action.

 8   Defendant in Error is told that no probable cause affidavit exists, and it is further claimed by the

 9   prosecution that it is not necessary under the existing circumstances.

10                                                        II.

11           The arrest and incarceration of Defendant in Error was made on February 8, 2015. A Habeas

12   Corpus was filed with the federal court within 30 days of the arrest and was timely filed under 28

13   U.S.C.1446(b). The federal court has denied the Writ of habeas without prejudice, for failure to exhaust

14   state administrative procedures and the Defendant in Error has timely filed for writ of habeas in this

15   court. The 397th District Court of Grayson County was given notice of this case, but has not stopped their

16   proceeding.

17          The court is herein required to review the Writ of Habeas Corpus forthwith as Wrongfully

18   Accused is currently being unlawfully incarcerated in violation of the Constitution, which is the purpose

19   of the Writ, or respond as to why the court has not taken action in this case in a timely manner due to said

20   unlawful incarceration.

21          Further, a request is herein made of this court to require the 397th District Court of Grayson

22   County to stay it's proceedings.

23                  WHEREFORE, Karl Schonwalder, pursuant to these statutes and in conformance with the

24   requirements set forth requires a response from this court, on this day of 18th Day of August, 2015.

25
     EMERGENCY PETITION & STAY OF PROCEEDINGS                                                     Page 1 of 3
                                                                                       Case No: ____________
 1                                                                     Respectfully submitted,
 2
 3
 4
 5                                                                     __________\S\___________
 6                                                                     Karl Schonwalder
 7                                                                     by Scott Odam POA
 8
 9

10   1. VERIFICATION
11   IN WITNESS OF THIS AGREEMENT, the undersigned states that all herein be true, to the best of my
12   knowledge and ability, executed from without the “United States”; c.f. definition in 28 U.S.C. §1603(c ),
13   §1746(1) and 26 U.S.C. §7701(a)(10)(26)(31) as of the 18rd day of August 2015.
14
15
16
17                                                                     ______\S\_________
18                                                                     Karl Schonwalder
19                                                                     by Scott Odam POA

20   2. VERIFICATION OF SERVICE
21   This is to verify that a copy of the above-entitled and numbered claim has been served on all parties
22   listed below, delivering a true copy to them thru the courts electronic filing system, or mailed where
23   necessary as follows:
24
25   ***EX PARTE****
26
27   SHERIFF, J. KEITH GARY
28   DIRECTOR, TDCJ-CID
29   200 S. Crockett
30   Sherman, TX 75090
31
32
33
34
35                                                                            _____________________
36                                                                            Karl Schonwalder
37                                                                            by Scott Odam POA
38




     EMERGENCY PETITION & STAY OF PROCEEDINGS                                                   Page 2 of 3
                                                                                     Case No: ____________